The offense is the driving of an automobile upon the streets of an incorporated city while under the influence of intoxicating liquor; punishment fixed at confinement in the county jail for a period of ninety days.
The indictment is not dissimilar from that in Scoggins v. State, 266 S.W. Rep. 513.
The facts are not before this court; neither are the complaints of the rulings of the trial court brought forward by bills of exception. We have not perceived or been referred to anything which demands or authorizes a reversal of the judgment. It is therefore affirmed.
Affirmed. *Page 232